       Case 2:16-cv-03461-SPL Document 91 Filed 07/08/20 Page 1 of 3



 1   Andrew S. Friedman (State Bar No. 005425)
 2   afriedman@bffb.com
     William F. King (State Bar No. 023941)
 3   bking@bffb.com
     BONNETT FAIRBOURN FRIEDMAN
 4
        & BALINT, P.C.
 5   2325 E. Camelback Road, Suite 300
     Phoenix, Arizona 85016
 6   Telephone: (602) 274-1100
 7   Facsimile: (602) 274-1199

 8   Todd T. Lenczycki (State Bar No. 026299)
     ttl@tblaw.com
 9
     TIFFANY & BOSCO, P.A.
10   Seventh Floor Camelback Esplanade II
     2525 East Camelback Road
11   Phoenix, Arizona 85016
12   Telephone: (602) 255-6000
     Facsimile: (602) 255-0103
13
     Attorneys for Plaintiffs
14

15                              UNITED STATES DISTRICT COURT

16                                      DISTRICT OF ARIZONA
17
     Bill McCauley; and Edward D. Kendler, sole     No. 2:16-cv-03461-SPL
18   trustee of the Kendler Family Trust,
     individually and on behalf of all others       Notice of Voluntary Dismissal
19
     similarly situated,
20
                          Plaintiffs,
21   vs.
22
     Jahm J. Najafi and Cheryl Najafi, husband
23   and wife; Kevin M. Weiss and Elizabeth S.
     Weiss, husband and wife; Scott Wiley and
24
     Gail E. Wiley, husband and wife,
25
                          Defendants.
26
27

28
       Case 2:16-cv-03461-SPL Document 91 Filed 07/08/20 Page 2 of 3



 1         Plaintiffs, through their counsel undersigned and under Rule 41(a)(1)(A)(i),
 2   Fed.R.Civ.P., hereby voluntarily dismiss their Third Amended Complaint (Dkt. 62), all
 3   parties to bear their own fees and costs. Plaintiffs have not previously dismissed any
 4   federal or state court action based on or including the same claims alleged in the Third
 5   Amended Complaint; Defendants have not filed an answer to the Third Amended
 6   Complaint, nor have they filed a motion for summary judgment. Dismissal without a Court
 7   Order under Rule 41(a)(1)(A)(i) is therefore appropriate.
 8         Dated: July 8, 2020.
 9
                                        BONNETT FAIRBOURN FRIEDMAN &
10                                      BALINT, P.C.
11                                      By:/s/ Andrew S. Friedman
12                                          Andrew S. Friedman
                                            William F. King
13                                          2325 E. Camelback Road, Suite 300
14
                                            Phoenix, AZ 85016
                                            Telephone: (602) 274-1100
15                                          Facsimile: (602) 274-1199
16                                     TIFFANY & BOSCO, P.A.
17                                     Todd T. Lenczycki
                                       ttl@tblaw.com
18                                     Seventh Floor Camelback Esplanade II
                                       2525 East Camelback Road
19
                                       Phoenix, Arizona 85016
20                                     Telephone: (602) 255-6000
                                       Facsimile: (602) 255-0103
21

22                                     Attorneys for Plaintiffs

23

24

25

26
27

28


                                                 1
       Case 2:16-cv-03461-SPL Document 91 Filed 07/08/20 Page 3 of 3



 1

 2                                 CERTIFICATE OF SERVICE
 3          I hereby certify that a true copy of the foregoing document filed through the ECF
 4   system on July 8, 2020 will be electronically sent to the registered participants as identified
 5   on the Notice of Electronic Filing and paper copies will be sent to any non-registered
 6   participants.
 7   Dated: July 8, 2020.
 8
                                                /s/ Trish Aquilino
 9                                              An Employee of Bonnett Fairbourn
                                                Friedman & Balint, PC
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   2
